DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-12, 15-20 are allowed and renumbered to 1-16 respectively.
The following is an examiner’s statement of reasons for allowance:
Liu et al, US Pat. 6762997 B1, discloses Method for finding shortest network routing paths subject to system constraints; and Tang, US Pub. 2007/0008884 A1, discloses immediate ready implementation of virtually congestion free guaranteed service capable network. Liu in view of Tang does not teach or fairly suggest  wherein determining the end-to-end latency comprises, for each packet flow: determining an accumulated latency from the source node of the packet flow to the current switch; estimating a forecasted latency from the current switch to the destination node of the packet flow based on the assigned path of the packet flow; calculating the end-to-end latency of the packet flow as a sum of the accumulated latency value and forecasted latency value for the packet flow as recited in claims 1, 12 and 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463